DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-9, 11, 13, 15, 18-24, and 27 are pending in the instant application and are examined on the merits herein. 

Priority
The instant application is a 371 of PCT/EP2019/084823 filed on 12/12/2019 which claims priority to Foreign Application no. EP/18212746.4 filed on 12/14/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP/18212746.4 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application, EP/18212746.4, does not provide support in the specification for the limitations of claims 19 and 21 in the instant application. Regarding claim 19, the prior-filed application does not provide support for the upper range of the inner volume claimed. Regarding claim 21, the prior-filed application does not provide support for the range of the predetermined distance claimed.  
Priority is given for claims 1-6, 8-9, 11, 13, 15, 18, 20, 22-24, and 27 to the prior-filed application filed on 12/14/2018.
Priority is given for claims 19 and 21 to the prior-filed application filed on 12/12/2019. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 206 (Fig. 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 216 (pg. 16 line 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
The word “diisocyanate” is spelled incorrectly as “diisocyante” (pg. 7 line 22).
The cover is referred to by an incorrect reference number (pg. 18 line 26).
The recess is referred to by the reference number of the bypass member (pg. 18 line 34).
The baffle is referred to by an incorrect reference number (pg. 19 line 14).
The bypass member is referred to by an incorrect reference number (pg. 19 line 26).
Appropriate correction is required.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim 24 recites the limitation “wherein the inlet and the outlet port fluidly coupled” in lines 5-6. This limitation should read “wherein the inlet and the outlet port are fluidly coupled”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing the article “the” to “a”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    341
    409
    media_image1.png
    Greyscale

Fig. 3d of Hofstetter.

Claims 1-6, 11, 13, 15, 18, 20-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application no. WO/2018/036691 A1 to Hofstetter (IDS dated 06/03/2021) in view of U.S. Patent no. 9,931,448 B2 to Locke (PTO-892) and as evidenced by NPL U to Zohuriaan-Mehr (PTO-892).
Regarding claim 1, Hofstetter discloses a canister (10 container) for a mobile negative pressure wound therapy (NPWT) device (2 NPWT device) associated with a user (Abstract, lines 1-2), the canister (10 container) adapted to be in fluid communication with a wound site and capable of receiving fluids from the wound site (pg. 19 lines 22-25, a drainage tube for wound exudate connects the wound dressing at the wound site to 10 canister), wherein the canister (10 container) comprises: - an inlet port (36 inlet port) fluidly coupled to an inner volume (pg. 23 lines 12-15, 36 inlet port fluidly communicates with 12 interior via 46 inlet openings in 44 channel; 12 interior) of the canister (10 container) at a first position, - an outlet port (30b outlet ports) fluidly coupled to the inner volume (pg. 23 lines 15-18, 30b outlet port communicates suction pressure into 12 interior of the container; 12 interior) of the canister (10 container) at a second position, the second position being arranged at a preset distance from the first position (Fig. 3a-b, showing 36 inlet port and 30b outlet ports being arranged at different parts of the container), - a filter member (52 filter) arranged in a vicinity (Fig. 3e, showing 50 filter chamber for receiving 52 filter within the vicinity of at least one 30b outlet port; Fig. 3d as annotated above, showing 50 filter chamber fluidly connected to at least one 30b outlet port) of the outlet port (30b outlet ports), and - a liquid absorbent material (18 absorbent) arranged inside a portion of the inner volume (pg. 23 lines 19-28, 18 absorbent portions placed within 12 interior of 10 container; 12 interior) of the canister (10 container), the liquid absorbent material (18 absorbent) adapted to collect a liquid from the wound site (pg. 20 lines 2-16, 18 absorbent sheets adapted to collect body fluid through the addition of superabsorbent polymers).
Hofstetter differs from the instantly claimed invention in that Hofstetter fails to teach the canister further comprising a bypass member adapted to at least partly allow passage of air from the inlet port to the filter member.  
Locke teaches a canister (104 collection pouch) comprising a bypass member (148 bypass member) adapted to at least partly allow passage of air (col. 9 lines 20-22, 148 bypass member provides at least some passage of air by being fluidly isolated from interior of 104 collection pouch containing absorbent manifolds) from an inlet port (144 inlet port) to an outlet port (146 outlet port). 
Locke is considered to be analogous to the instantly claimed invention in that Locke teaches a canister for use with NPWT. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the canister of Hofstetter to comprise a bypass member as taught by Locke, because Locke teaches that a bypass member can act as a sensing lumen configured to communicate the reduced pressure at the manifold on the tissue site to an instrumentation unit in the housing to monitor the pressure at the manifold (see para. 0042 lines 12-15, reasoning for providing a sensing lumen; para. 0047 lines 7-10, 148 bypass conduit acting as a sensing lumen).
Regarding the limitation “a bypass member adapted to at least partly allow passage of air from the inlet port to the filter member”, Hofstetter as modified by Locke discloses a bypass member (Locke; 148 bypass member) adapted to at least partly allow passage of air (col. 9 lines 20-22, 148 bypass member provides at least some passage of air by being fluidly isolated from interior of 104 collection pouch containing absorbent manifolds) from an inlet port (Locke; 144 inlet port) to the filter member (Hofstetter; Fig. 3e, showing 50 filter chamber for receiving 52 filter within the vicinity of at least one 30b outlet port; Fig. 3d as annotated above, showing 50 filter chamber fluidly connected to at least one 30b outlet port). 
Regarding claim 2, the combination of Hofstetter and Locke discloses the invention of claim 1, the combination further discloses: wherein the liquid absorbent material (Hofstetter; 18 absorbent) is spaced apart from the filter member (Hofstetter; Fig. 3e, showing 50 filter chamber for receiving 52 filter) such that a space is formed there-between (Hofstetter; pg. 25 lines 39-41, 54 spacer prevents 18 absorbent from coming into direct physical contact with 50 filter chamber for receiving 52 filter; Fig. 3e, showing spacing between 50 filter chamber and 18a-b absorbent).
Regarding the limitation “the bypass member is arranged to fluidly connect the inlet port with the space between the filter member and the liquid absorbent material”, Hofstetter as modified by Locke discloses the bypass member (Locke; 148 bypass member) arranged to fluidly connect (Locke; col. 9 lines 15-17, fluid connection between 144 inlet port and 146 outlet port) the inlet port (Locke; 144 inlet port) with the space between the filter member (Hofstetter; Fig. 3e, showing 50 filter chamber for receiving 52 filter; Fig. 3d as annotated above, showing 50 filter chamber fluidly connected to at least one 30b outlet port) and the liquid absorbent material (Hofstetter; 18 absorbent). 
Regarding claim 3, the combination of Hofstetter and Locke discloses the invention of claims 1-2, the combination further discloses: wherein the canister (Hofstetter; 10 container) further comprises a spacer (Hofstetter; 54 spacer) arranged between the liquid absorbent material (18 absorbent) and the filter member (Hofstetter; pg. 25 lines 39-41, 54 spacer prevents 18 absorbent from coming into direct physical contact with 50 filter chamber for receiving 52 filter).
Regarding claim 4, the combination of Hofstetter and Locke discloses the invention of claims 1-3, the combination further discloses: wherein the spacer (Hofstetter; 54 spacer) at least partly enclosing the space formed between the filter member (Hofstetter; 52 filter member received within 50 filter chamber) and the liquid absorbent material (Hofstetter; pg. 26 lines 10-14, 54 spacer connected to first wall 40 by connection to 60 tubular lugs; Fig. 3e, showing 54 spacer enclosing the space between 50 filter chamber and 18 absorbent by connection to both container walls 40, 42).  
Regarding claim 5, the combination of Hofstetter and Locke discloses the invention of claims 1-3, the combination further discloses: wherein the spacer (Hofstetter; 54 spacer) comprises a plurality of separated finger portions (Hofstetter; pg. 25 lines 39-41, 54 spacer may comprise a plurality of ribs, pins, or webs; Fig. 3e, showing 54 spacer as a plurality of separated pins considered to be fingers).  


    PNG
    media_image2.png
    442
    527
    media_image2.png
    Greyscale

Fig. 3e of Hofstetter.

Regarding claim 6, the combination of Hofstetter and Locke discloses the invention of claims 1-3, the combination further discloses: wherein the canister (Hofstetter; 10 container) comprises a top portion (Hofstetter; Fig. 3e as annotated above, 200 top portion) and a bottom portion (Hofstetter; Fig. 3e as annotated above, 202 bottom portion), and the spacer (Hofstetter; 54 spacer) encircles the outlet port (Hofstetter; Fig. 3e, showing 54 spacer encircling a portion of 10 canister comprising at least one 30b outlet port) and extends a predetermined distance from the filter member (Hofstetter; 52 filter member received within 50 filter chamber) in a direction from the top portion towards the bottom portion of the canister (Hofstetter; pg. 25 lines 39-41, 54 spacer prevents 18 absorbent from coming into direct physical contact with 50 filter chamber for receiving 52 filter; Fig. 3e as annotated above, showing 54 spacer members extending from 200 top portion of 10 container down towards 202 bottom portion of 10 container as they encircle the portion of 10 canister comprising at least one 30b outlet port).  
Regarding claim 11, the combination of Hofstetter and Locke discloses the invention of claim 1, the combination further discloses: wherein the bypass member is formed as a portion of a wall of the canister (see explanation below). 
Locke teaches that the bypass member (148 bypass member) is formed as a portion of a wall of the canister (col. 9 lines 24-26, 148 bypass member may be made from a portion of 104 collection pouch).
Regarding claim 13, the combination of Hofstetter and Locke discloses the invention of claim 1, the combination further discloses: wherein the bypass member is arranged as a tubular element (see explanation below). 
Locke teaches that the bypass member (148 bypass member) is arranged as a tubular element (col. 9 lines 15-17, 148 bypass member may be a single lumen conduit).
Regarding claim 15, the combination of Hofstetter and Locke discloses the invention of claim 1, the combination further discloses: wherein the liquid absorbent material (Hofstetter; 18 absorbent material) comprises a hydrophilic sheet (Hofstetter; pg. 25 lines 19-25, 18 absorbent material provided as sheets 18a-b comprising superabsorbent polymers).  
As evidenced by NPL U to Zohuriaan-Mehr, superabsorbent polymers are hydrophilic (Abstract, lines 1-2) and therefore the sheets of Hofstetter are hydrophilic. 


    PNG
    media_image3.png
    286
    361
    media_image3.png
    Greyscale

Fig. 4b of Hofstetter.

Regarding claim 18, the combination of Hofstetter and Locke discloses the invention of claim 1, the combination further discloses: a baffle (Hofstetter; Fig. 4b as annotated above, 204 baffle bounded between 40, 42 walls of 10 container creating 44 fluid flow channel) arranged between the inlet port (Hofstetter; 36 inlet port) and the liquid absorbent material (Hofstetter; Fig. 4b as annotated above, showing 204 baffle arranged between 36 inlet port and 18 absorbent and further comprising 46 inlet openings to allow contact between 44 fluid flow channel and 18 absorbent). 
Regarding claim 20, the combination of Hofstetter and Locke discloses the invention of claim 1, the combination further discloses: wherein a tongue portion (Hofstetter; Fig. 4b as annotated above, 58a-b tongue portion) of the liquid absorbent material (Hofstetter; 18b sheet of 18 absorbent) is arranged to extend in a direction towards the inlet port (Hofstetter; Fig. 4b as annotated above, showing 58a-b extended in an upward direction towards 36 inlet port) and is adapted to be separated from the inlet port (Hofstetter; 36 inlet port) with a predetermined separation distance (Hofstetter; Fig. 4b as annotated above, 58a-b tongue portion separated from 36 inlet port by thickness of 204 baffle and length of the start of 204 baffle at 36 inlet port to 46 inlet openings along 204 baffle).
Regarding claim 21, the combination of Hofstetter and Locke discloses the invention of claims 1 and 20; however, Hofstetter and Locke differ from the instantly claimed invention in that they fail to explicitly disclose that the predetermined separation distance is within a range of 5-20 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the length of the start of the baffle to the inlet openings of Hofstetter to have a distance of 5-20 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hofstetter and Locke would not operate differently with the claimed separation distance and since the inlet openings are intended to be directly adjacent to the absorbent material which extends upwardly towards the inlet port the device would function appropriately having the claimed separation distance. Further, applicant places no criticality on the range claimed, indicating that in some embodiments, the distance is at least 5 mm, at least 8 mm, within a range of 5-20 mm, or within a range of 5-10 mm and that the distance may be adapted according to the extent of swelling based on the properties of the liquid absorbent material (Specification, pg. 8 lines 1-8).
Regarding claim 22, Hofstetter as modified by Locke discloses a mobile negative pressure wound therapy (NPWT) device (Hofstetter; 2 NPWT device) associated with a user (Hofstetter; Abstract, lines 1-2), wherein the NPWT device (Hofstetter; 2 NPWT device) comprises a canister (Hofstetter; pg. 23 lines 30-31, 2 NPWT device comprises 4 and 6 first and second housing parts; pg. 23 lines 36-38, 10 container formed by 6 second housing part) according to claim l (as rejected above).  
Regarding claim 23, the combination of Hofstetter and Locke discloses the invention of claim 22, the combination further discloses: wherein the canister (Hofstetter; Abstract lines 5-6; 10 container formed by 6 second housing part) is detachably connected to the housing (Hofstetter; pg. 23 lines 30-31; 4 first housing part). 
Regarding claim 24, Hofstetter discloses a mobile negative pressure wound therapy (NPWT) device (2 NPWT device) associated with a user (Abstract, lines 1-2), comprising: - a housing (pg. 23 lines 30-31, 2 NPWT device comprises 4 and 6 first and second housing parts), - a negative pressure pump arranged within the housing (pg. 23 lines 35-36, negative pressure pump arranged within 4 first housing part), - a canister (10 container) having an inlet port (36 inlet port) and an outlet port (30b outlet ports), wherein the inlet (36 inlet port) and the outlet port (30b outlet ports) fluidly coupled to an inner volume (12 interior) of the canister (pg. 23 lines 12-15, 36 inlet port fluidly communicates with 12 interior via 46 inlet openings in 44 channel; pg. 23 lines 15-18, 30b outlet port communicates suction pressure into 12 interior of the container ; 10 container), and the outlet port (30b outlet ports) is fluidly connected to the negative pressure pump (pg. 24 lines 44-47, 30b outlet port communicates with the vacuum generating means), wherein the inlet port (36 inlet port) is adapted to be fluidly connected to a wound cover (Abstract lines 1-4, 36 inlet port is connected to 14 suction line; pg. 18-19 lines 12-13 and 1-4, suction line communicates with the wound cover), the wound cover provided for creating a sealed space defined in part by a wound site (pg. 19 lines 2-7, an airtight sealing is created by the wound cover), - a battery arranged within the housing (pg. 23 lines 34-36, a battery is arranged within 4 first housing part), and - a control unit arranged within the housing (pg. 23 lines 34-36, electronic control components are arranged within 4 first housing part), and adapted to control an operation of the negative pressure pump to selectively establish a negative pressure within the sealed space (pg. 19 lines 17-20, control device can control vacuum applied to the wound by the vacuum generating device), wherein the canister (10 container) comprises: - a filter member (52 filter) arranged in a vicinity (Fig. 3e, showing 50 filter chamber for receiving 52 filter within the vicinity of at least one 30b outlet port; Fig. 3d as annotated above, showing 50 filter chamber fluidly connected to at least one 30b outlet port) of the outlet port (30b outlet ports), - a liquid absorbent material (18 absorbent) arranged inside a portion of the inner volume (pg. 23 lines 19-28, 18 absorbent portions placed within 12 interior of 10 container; 12 interior) of the canister (10 container), the liquid absorbent material (18 absorbent) adapted to collect a liquid from the wound site (pg. 20 lines 2-16, 18 absorbent sheets adapted to collect body fluid through the addition of superabsorbent polymers).
Hofstetter differs from the instantly claimed invention in that Hofstetter fails to explicitly teach the battery provided for powering the NPWT device and the control unit electrically connected to the battery; however, it would be considered inherent that the electronic control components and the electronic NPWT device would be powered by the provided battery through an electrical connection, because electrical components require a power source.
 Hofstetter further differs from the instantly claimed invention in that Hofstetter fails to teach a bypass member adapted to at least partly allow passage of air from the inlet port to the filter member.  
Locke teaches a canister (104 collection pouch) comprising a bypass member (148 bypass member) adapted to at least partly allow passage of air (col. 9 lines 20-22, 148 bypass member provides at least some passage of air by being fluidly isolated from interior of 104 collection pouch containing absorbent manifolds) from an inlet port (144 inlet port) to an outlet port (146 outlet port). 
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the system of Hofstetter to comprise a bypass member as taught by Locke, because Locke teaches that a bypass member can act as a sensing lumen configured to communicate the reduced pressure at the manifold at the tissue site to an instrumentation unit to monitor the pressure at the manifold (see para. 0042 lines 12-15, reasoning for providing a sensing lumen; para. 0047 lines 7-10, 148 bypass conduit acting as a sensing lumen).
Regarding the limitation “a bypass member adapted to at least partly allow passage of air from the inlet port to the filter member”, Hofstetter as modified by Locke discloses a bypass member (Locke; 148 bypass member) adapted to at least partly allow passage of air (Locke; col. 9 lines 20-22, 148 bypass member provides at least some passage of air by being fluidly isolated from interior of 104 collection pouch containing absorbent manifolds) from an inlet port (Locke; 144 inlet port) to the filter member (Hofstetter; Fig. 3e, showing 50 filter chamber for receiving 52 filter within the vicinity of at least one 30b outlet port; Fig. 3d as annotated above, showing 50 filter chamber fluidly connected to at least one 30b outlet port). 
Regarding claim 27, Hofstetter as modified by Locke discloses a wound treatment system, comprising an NPWT device according to claim 24 (as rejected above) and further discloses a wound cover (Hofstetter; pg. 19 lines 2-4, a wound covering material provides a sealed space on a wound environment; pg. 19 lines 20-22, a suction line connects from a port of a wound cover to 10 container). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter and Locke as applied to claim 1 above, and further in view of Foreign Application no. WO/2009/019496 A2 to Turner (PTO-892) and as evidenced by NPL V to CueMath (PTO-892).
The combined teachings of Hofstetter and Locke are explained in the rejection of claim 1 above. 
Regarding claim 8, the combination of Hofstetter and Locke discloses the invention of claim 1, the combination further discloses: a filter chamber (Hofstetter; 50 filter chamber) fluidly connected to the outlet port (Hofstetter; Fig. 3d as annotated above, showing 50 filter chamber is fluid connection with at least one outlet port 30b), the filter chamber (Hofstetter; 50 filter chamber) for receiving a filter member (Hofstetter; 52 filter); however, Hofstetter and Locke differ from the instantly claimed invention in that they fail to explicitly teach that the filter member covers a portion of the filter chamber. 
Turner teaches a filter chamber (286 filter retainer) fluidly connected to an outlet port (Fig. 9, showing fluid connection between 286 filter retainer and 268 outlet port), wherein a filter member (284 filter member) covers a portion of the filter chamber (Fig. 9, showing 284 filter member covering an inlet of 286 filter retainer). 
Turner is considered to be analogous to the instantly claimed invention in that Turner teaches a collection canister for use with negative pressure wound therapy. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the filter chamber of Hofstetter to be covered by the filter member as taught by Turner, because Turner teaches that this prevents any liquid or bacteria from being drawn out of the outlet port into the downstream pump and aspiration path (see pg. 16 lines 13-18).
Regarding claim 9, the combination of Hofstetter, Locke, and Turner discloses the invention of claim 8, the combination further discloses: wherein the filter chamber (Hofstetter; 50 filter chamber) has an oval shape (Hofstetter; Fig. 3d as annotated above, showing 50 filter chamber having a circular shape).
As evidenced by NPL V to CueMath, all circles can be considered as ovals by the known properties of ovals (Properties of an Oval Shape), and therefore the filter chamber of Hofstetter can be considered oval shaped.   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter and Locke as applied to claim 1 above, and further in view of U.S. P.G. Pub. no. US/2013/0053797 A1 to Locke (hereinafter referred to as Locke '797; PTO-892).
The combined teachings of Hofstetter and Locke are explained in the rejection of claim 1 above. 
Regarding claim 19, the combination of Hofstetter and Locke discloses the invention of claim 1; however, Hofstetter and Locke differ from the instantly claimed invention in that they fail to teach that the inner volume of the canister is between 50-300 mL. 
Locke ‘797 teaches a collection pouch (106 pouch) with an interior volume (136 internal portion) between 180-500 mL (para. 0061 lines 14-17).
Locke ‘797 is considered to be analogous to the instantly claimed invention in that Locke teaches a collection pouch for use with negative pressure wound therapy. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the inner volume of the canister of Hofstetter and Locke to be between 180-500 mL as taught by Locke ‘797, because Locke ‘797 teaches that their collection pouch is sized to accommodate the quantity of liquid anticipated for a typical NPWT treatment time (see para. 0061 lines 12-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO/2019/097288 A1 to Selby (PTO-892) teaches a NPWT canister comprising an absorbent insert and a separated air flow conduit connected to the outlet. US/2016/0375183 A1 to Chen (PTO-892) teaches a NPWT container comprising an absorbent insert, a baffle proximate to an inlet port, and a filter assembly proximate to an outlet port. US/2013/0304004 A1 to Riesinger (PTO-892) teaches a NPWT collection device comprising a bypass flow path connecting the inlet and outlet fluid flow paths outside the container.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771